Exhibit 10.6

NON-MANAGEMENT DIRECTOR

STOCK APPRECIATION RIGHTS AGREEMENT

Post Holdings, Inc. (the “Company”), effective                      , 20        
(“Grant Date”), grants to [NAME] (“SAR Holder”) this Stock Appreciation Right
(the “SAR”) relating to                     shares of its Stock at an exercise
price of $             (“Exercise Price”) per share pursuant to the Post
Holdings, Inc. 2012 Long-Term Incentive Plan (the “Plan”). Subject to the
provisions of the Plan and the following terms, SAR Holder may exercise this SAR
as set forth below by tendering to the Company (or its designated agent),
irrevocable written notice of exercise, which will state the number of Shares
under the SAR to be exercised. Upon the exercise of all or a portion of the SAR,
the SAR Holder shall receive from the Company an amount by which the Fair Market
Value of the underlying Stock exceeds the Exercise Price of the exercised
portion of the SAR. Such amount of appreciation on the underlying shares shall
be paid to the SAR Holder in shares of Stock based on the Fair Market Value of
such Shares on the date of exercise. All determinations of fair market value
shall be made by the Corporate Governance and Compensation Committee of the
Company’s Board of Directors in accordance with the Plan. In lieu of fractional
shares, the amount to be paid upon exercise shall be rounded down to the nearest
whole number of Shares.

NOW THEREFORE, the Company and SAR Holder agree, for and in consideration of the
terms hereof, as follows:

 

1. Exercise—This SAR shall become fully exercisable [three years] from the Grant
Date. Upon the exercise, the SAR Holder may sell enough shares to cover current
Federal and state income tax obligations on the exercise of the shares with the
remaining shares to be held by the SAR Holder until he or she ceases serving as
a Director of the Company. Subject to the provisions of the Plan and any vesting
and other terms herein, the SARs remain exercisable through the tenth
anniversary of the Grant Date (“Expiration Date”), unless the SAR Holder is no
longer providing services to the Company, in which case the SARs are exercisable
only if permitted by, and in accordance with, the provisions of paragraph 2
below.

 

2. Accelerated Exercise—Notwithstanding the above, this SAR shall become
exercisable in full before the normal exercise date set forth in paragraph 1
upon the occurrence of any of the events set forth below while SAR Holder is
providing services to the Company (“Accelerating Event”) and shall remain
exercisable for the periods specified below or until the Expiration Date,
whichever occurs first. Thereafter, the unexercised portion of this SAR is
forfeited and may not be exercised. Accelerating Events include the following:

 

  a. SAR Holder’s death (exercisable for three years);

 

  b. SAR Holder’s voluntary termination or retirement (whether pursuant to any
mandatory retirement provision of the Company’s Articles of Incorporation,
Bylaws or Board resolution, or otherwise) at or after attainment of age 72
(exercisable for three years);

 

  c. SAR Holder’s voluntary termination due to mental or physical impairment
resulting in his inability to serve as a Director (exercisable for three years);



--------------------------------------------------------------------------------

  d. Occurrence of a Change in Control Date while serving as a Director
(exercisable upon an occurrence of a Change in Control Date and for six months
after the Change in Control Date); or

 

  e. SAR Holder’s voluntary termination, or termination due to expiration of SAR
Holder’s term without re-election to a subsequent term, other than under
circumstances set forth in paragraphs 2.b., 2.c., or 2.d. (exercisable for 90
days).

 

3. Forfeiture—Notwithstanding anything to the contrary contained in the Plan,
this SAR is subject to forfeiture if SAR Holder is removed from his or her
position as a Director for cause in accordance with the Company’s Articles and
Bylaws and the corporation laws of the State of Missouri or if SAR Holder fails
to exercise this SAR within the appropriate period set forth in paragraph 2, but
shall not be subject to forfeiture for any other reason. Following forfeiture,
no portion of this SAR may be exercised.

 

4. This Stock Appreciation Rights Agreement shall be governed by the laws of the
State of Missouri without reference to the conflict of laws provisions thereof.
The SAR Holder shall be solely responsible to seek advice as to the laws of any
jurisdiction to which he or she may be subject, and participation by the SAR
Holder in the Plan shall be on the basis of a warranty by the SAR Holder that he
or she may lawfully so participate without the Company being in breach of the
laws of any such jurisdiction.

 

5. No amendment or modification of this SAR shall be valid unless the same shall
be in writing and signed by the Company and SAR Holder. The foregoing, however,
shall not prevent the Company from amending or modifying the Plan except that no
such amendment or modification shall adversely affect the SAR Holder’s rights
under this Stock Appreciation Rights Agreement.

 

6. During the lifetime of the SAR Holder, the SARs shall be exercisable only by
the SAR Holder. The SARs shall not be assignable or transferable other than by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
the SAR Holder may request authorization from the Committee to assign his or her
rights with respect to the SARs granted herein to a trust or custodianship, the
beneficiaries of which may include only the SAR Holder, the SAR Holder’s spouse
or the SAR Holder’s lineal descendants (by blood or adoption), and, if the
Committee grants such authorization, the SAR Holder may assign his or her rights
accordingly. In the event of any such assignment, such trust or custodianship
shall be subject to all the restrictions, obligations, and responsibilities as
apply to the SAR Holder under the Plan and this Agreement and shall be entitled
to all the rights of the SAR Holder under the Plan.

 

2



--------------------------------------------------------------------------------

 

ACKNOWLEDGED

AND ACCEPTED:

    POST HOLDINGS, INC.       BY:      [NAME], SAR Holder      

[NAME]

Secretary

        Date      

 

3